Citation Nr: 1325818	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  10-09 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUES

1.  Entitlement to an initial compensable evaluation for degenerative disc disease of the lumbar spine prior to March 16, 2010.

2.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine on or after March 16, 2010.

3.  Entitlement to an initial evaluation in excess of 10 percent for hypertension.

4.  Whether the reduction of the disability rating for degenerative disc disease of the lumbar spine from 10 percent to noncompensable effective from November 28, 2008, was proper.

5.  Whether the reduction of the disability rating for hypertension from 20 percent to 10 percent effective from November 28, 2008, was proper.

6.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran had active service from February 1971 to October 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In that decision, the RO granted service connection for degenerative disc disease of the lumbar spine and assigned a 10 percent evaluation effective from November 28, 2008.  The RO also granted service connection for hypertension and assigned a 20 percent evaluation effective from November 28, 2008.

In a February 2010 rating decision, the RO determined that there had been clear and unmistakable error (CUE) in the June 2009 rating decision and reduced the Veteran's rating for hypertension to 10 percent and his rating for degenerative disc disease of the lumbar spine to noncompensable effective from November 28, 2008.  The Veteran submitted a timely notice of disagreement with the rating reductions in March 2010.  No statement of the case has been issued as to the matter of the rating reductions.  Thus, as discussed below, the issues of the propriety of the rating reductions must be remanded for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

In March 2011, the RO granted a higher initial rating of 10 percent for degenerative disc disease of the lumbar spine effective from March 16, 2010.  Nevertheless, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993). Thus, the issue of entitlement to an increased evaluation remains on appeal and has been recharacterized as reflected on the title page.

The Veteran provided testimony at a March 2013 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

At his March 2013 hearing, the Veteran submitted new evidence with a waiver of initial consideration by the RO.  That evidence has also been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the claims file indicates that the Veteran has been granted disability benefits from the Social Security Administration (SSA) effective from April 15, 2008.  However, the decision to grant benefits and the records upon which that decision was based are not associated with the claims file.  Therefore, the RO/AMC should obtain and associate such records with the Veteran's claims file.

In addition, the Veteran testified at his March 2013 hearing that there was miscommunication during his most recent VA examination, which resulted in him not undergoing range of motion testing for his lumbar spine.  Thus, on remand, the Veteran should be afforded another VA examination.

Moreover, at his March 2013 hearing, the Veteran testified that he was on medication for his hypertension, but indicated that his blood pressure was not under control.  Such testimony suggests a worsening of his disability since his last VA examination in April 2009.  Accordingly, the Veteran should be afforded another VA examination to ascertain the current severity and manifestations of his hypertension.

Additionally, at his March 2013 hearing, the Veteran stated that he was about to receive new treatment for his hypertension through VA, which included home monitoring and testing.   He specifically noted that he would like records of this treatment to be considered with his claim for a higher initial rating.  Thus, any additional, potentially relevant VA treatment records should be sought.  

Moreover, as previously noted, the Veteran submitted a timely notice of disagreement with the February 2010 rating decision that reduced his disability ratings for his hypertension and degenerative disc disease of the lumbar spine. However, no statement of the case as to these matters has been issued.  Thus, the Board must remand the matters for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Lastly, the Court has held that, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted. Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the RO denied entitlement to TDIU in June 2009; however, since that time, the Veteran has asserted that he is unable to work due to his service-connected disabilities, including his lumbar spine disability.  Indeed, he specifically testified in March 2013 that he was not working due, in part, to his degenerative disc disease of the lumbar spine.  Therefore, the RO/AMC should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should issue a statement of the case addressing the issues of the propriety of the rating reductions for degenerative disc disease of the lumbar spine and hypertension made in the February 2010 rating decision.  

The statement of the case should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  

Thereafter, the appellant should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto. The RO/AMC should advise the appellant that the claims file will not be returned to the Board for appellate consideration of these particular issues following the issuance of the statement of the case unless he perfects his appeal.

2.  The RO/AMC should obtain a copy of the decision to grant SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records. 

3.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hypertension and degenerative disc disease of the lumbar spine.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file. 

Any recent, outstanding VA medical records should be obtained and associated with the claims file, to include records documenting any ongoing treatment since January 2013.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected degenerative disc disease of the lumbar spine.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected spine disability. 

The examiner should report all signs and symptoms necessary for rating the Veteran's lumbar spine disability under the rating criteria.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis.  He or she should also indicate whether there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  In addition, the examiner should state the total duration of incapacitating episodes over the past 12 months and identify and describe all neurological manifestations of the service-connected spine disability other than radiculopathy.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected hypertension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability. 

The examiner should report all signs and symptoms necessary for rating the Veteran's hypertension under the rating criteria.  In particular, the examiner should indicate the predominant diastolic and systolic pressures and whether the Veteran requires continuous medication for control of his blood pressure.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

6.  The RO/AMC should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disorders, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the RO/AMC may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

7.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

8.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of all additional evidence received since the last supplemental statement of the case.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until he is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



